Citation Nr: 0613157	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  05-05 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected low back disability for the period 
prior to June 27, 2005.  

2.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected low back disability.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected lumbar radiculopathy, right lower 
extremity, associated with the low back disability.  






REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions, dated in August 2004 and 
September 2005.  

In April 2006, a Deputy Vice Chairman at the Board granted 
the veteran's motion to have his case advanced on the Board's 
docket.  

The issues of an initial rating higher than 20 percent for 
the service-connected low back disability and higher than 10 
percent for the service-connected lumbar radiculopathy of the 
right lower extremity are addressed in the REMAND portion of 
this document.  

These matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDING OF FACT

Beginning on May 6, 2004, the service-connected low back 
disability is shown to have manifested by multi-level 
degenerative changes, disc bulging at L3-4, and spinal 
stenosis and to have been productive of a disability picture 
that more closely approximates that of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 20 
percent for the low back disability beginning on May 6, 2004 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a including Diagnostic Code 5237 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2005).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's low back disability is rated in accordance with 
38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain).  Such rating 
is based on the following:  


General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine accomplished to 30 degrees or less; or, 
when there is favorable ankylosis of the entire thoracolumbar 
spine.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
are to be evaluated under an appropriate diagnostic code.  
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).  

Potentially applicable in rating the veteran's low back 
disorder is the criteria for rating intervertebral disc 
syndrome.  

Intervertebral disc syndrome is to be rated in one of two 
ways:  either on the basis of the foregoing general rating 
formula or on the basis of the total duration of 
incapacitating episodes. 38 C.F.R. § 4.71a, DC 5243.  

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  

A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  

For the purpose of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5293, Note (1).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal endurance, 
functional loss due to pain and pain on use, specifically 
limitation of motion due to pain on use including that 
experienced during flare ups.  The Court also held that 38 
C.F.R. § 4.45 required consideration of weakened movement, 
excess fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the effects 
of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

In August 2004, the RO granted service connection for a low 
back disability and assigned a 10 percent evaluation, 
effective on May 6, 2004.  

In a September 2005 rating action, the RO granted service 
connection for lumbar radiculopathy of the right lower 
extremity and assigned a 10 percent evaluation, effective on 
June 27, 2005.  

The RO also assigned an increased rating of 20 percent for 
the service-connected low back disability, effective on Jun 
27, 2005.  

When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999). 

Beginning on May 6, 2004, the evidence showed that the 
veteran was followed by the VA Rheumatology Service for his 
service-connected low back disability.  The radiographic 
studies revealed degenerative changes at multiple levels, a 
bulging disc at L3-L4 and spinal stenosis.  

The treatment records submitted in support of the veteran's 
claim, as well as reports of VA examinations, performed in 
June 2004, also showed that his low back problems were 
productive of persistent, throbbing pain; decreased lumbar 
lordosis; and strength of 4+/5 in the lower extremities.  

Significantly, the motion of the lumbar spine was noted to be 
that of flexion to 80 degrees, extension to 10 degrees, and 
lateral flexion and rotation to 10 degrees, bilaterally.  

However, taken together for the period of this appeal, the 
findings, in the Board's opinion, more nearly resemble an 
overall level of impairment warranting the assignment the 20 
percent rating under the General Rating Formula for Rating 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 
5237.  

This is particularly true in light of the rather significant 
decrease in demonstrated range of motion noted during a VA 
orthopedic examination in June 2005.  

In arriving at this decision, the Board does not undertake to 
address the assignment of an initial rating higher than 20 
percent for the service-connected low back disability.  

Accordingly, beginning on May 6, 2004, an initial rating of 
20 percent for the service-connected low back disability is 
warranted.  

Given that this action is wholly favorable to the veteran, a 
discussion of VCAA is not required at this time.  




ORDER

Beginning on May 6, 2004, an initial 20 percent rating for 
the service-connected low back disability is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  



REMAND

The Board notes that, in June 2005, the veteran was 
examined to evaluate the extent of his service-connected 
lumbar spine disability.  However, the claims folder was 
not available to the examiner for review at that time.  

Moreover, the Board notes that a VA examination to evaluate 
the extent of the neurologic deficits of the right lower 
extremity, associated with the service-connected low back 
disability should be performed.  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the 
disability.  

In the present appeal, the veteran was provided with 
notice of the type of information and evidence necessary 
to substantiate his claim of service connection for back 
disability, but he was not provided with notice of the 
type of evidence necessary to establish a disability 
rating or effective date for that disability.  

As those questions are involved or potentially involved 
in the present appeal, this case must be remanded for 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits 
will be assigned if service connection is awarded, and 
also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and 
an effective date.  

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should then schedule the 
veteran for an examination to determine 
the current severity of the service-
connected low back disability and 
radiculopathy of the right lower 
extremity.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has be reviewed.   

3.  When the actions requested in parts 1 
and 2 have been completed, the RO should 
undertake any other indicated development 
and then review the matters of an initial 
rating in excess of 20 percent for his 
service-connected low back disability and 
in excess of 10 percent for the service-
connected radiculopathy of the right 
lower extremity.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  

It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


